                                     Case 4:20-cv-02679-HSG Document 50 Filed 03/17/21 Page 1 of 3



                        1       DOUGLAS A. WICKHAM, Bar No. 127268
                                LITTLER MENDELSON, P.C.
                        2       633 West 5th Street, 63rd Floor
                                Los Angeles, CA 90071
                        3       Telephone: 213.443.4300
                                Facsimile:    213.443.4299
                        4       Email:        dwickham@littler.com
                        5       BENJAMIN A. EMMERT, Bar No. 212157
                                LITTLER MENDELSON, P.C.
                        6       50 West San Fernando Street, 7th Floor
                                San Jose, CA 95113.2303
                        7       Telephone: 408.998.4150
                                Facsimile: 408.288.5686
                        8       E-mail:      bemmert@littler.com
                        9
                                Attorneys for Plaintiff/Counter Defendant
                      10        MARSH & MCLENNAN AGENCY, LLC
                      11
                                                            UNITED STATES DISTRICT COURT
                      12
                                                          NORTHERN DISTRICT OF CALIFORNIA
                      13
                                                                    OAKLAND DIVISION
                      14
                                MARSH & MCLENNAN AGENCY, LLC, a                   Case No. 4:20-cv-02679-HSG
                      15        Delaware limited liability company,
                      16                             Plaintiff and Counter-       STIPULATION AND ORDER
                                                     Defendant,                   CONTINUING FACT DISCOVERY
                      17                                                          CUTOFF FOR SPECIFIC DEPOSITIONS
                                       v.                                         PROPERLY NOTICED BEFORE
                      18                                                          DISCOVERY CUTOFF
                      19        TEROS ADVISORS, LLC, a California limited
                                liability company,
                      20
                                                     Defendant and Counter
                      21                             Claimant.
                      22        And Related Cross-Complaint
                      23

                      24

                      25

                      26

                      27

                      28
                                                                              1                         4:20-cv-02679-HSG
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303          STIPULATION AND ORDER CONTINUING FACT DISCOVERY CUTOFF FOR SPECIFIC DEPOSITIONS
        408.998.4150
                                                     PROPERLY NOTICED BEFORE DISCOVERY CUTOFF
                                      Case 4:20-cv-02679-HSG Document 50 Filed 03/17/21 Page 2 of 3



                        1               Plaintiff and Counter-Defendant Marsh & McLennan Agency, LLC (“MMA”) and Defendant
                        2       and Counter-Claimant Teros (“Teros”) (collectively “the Parties”) submit this stipulation and proposed
                        3       order to continue the fact discovery cutoff date in this matter for a period of four (4) weeks to allow
                        4       the Parties to take three specified depositions that have been requested prior to the discovery cut-off
                        5       but have not been noticed/scheduled prior to the discovery cut off. The depositions subject to this
                        6       stipulation are the depositions of MMA’s corporate representative, the deposition of Teros’ corporate
                        7       representative, and the deposition of Teros’ President, Nathan White. The Parties’ stipulation is based
                        8       on the following:
                        9               WHEREAS, MMA served its Complaint on Teros on July 10, 2020;
                      10                WHEREAS, Teros filed its Answer and Counter-Claim on September 30, 2020;
                      11                WHEREAS, MMA filed its Answer to Teros’ Counter-Claim on September 28, 2020;
                      12                WHEREAS, the Court set the discovery cut-off for March 31, 2021;
                      13                WHEREAS, Teros noticed the deposition of MMA’s corporate representative on certain
                      14        specified topics;
                      15                WHEREAS, MMA subsequently noticed the deposition of Teros’ corporate representative and
                      16        the deposition of its employee, Nathan White and served deposition notices for these depositions.
                      17                WHEREAS, following Teros requesting the deposition of MMA’s corporate representative
                      18        and MMA’s noticing the deposition of Teros’ corporate representative and Mr. Nathan White, the
                      19        Parties met and conferred regarding the scope of the depositions of MMA’s corporate representative
                      20        and Teros’ corporate representative, and met and confer regarding dates for the depositions.
                      21                WHEREAS, despite efforts to schedule these depositions prior to the discovery cut off, due to
                      22        MMA’s unavailability, the Parties have been unable to schedule the deposition of MMA’s corporate
                      23        representative prior to the discovery cut-off.
                      24                WHEREAS, MMA and Teros have agreed to take the depositions of MMA’s corporate
                      25        representative, Teros’ corporate representative, and Mr. Nathan White in April 2021.
                      26        //
                      27        //
                      28
                                                                                  2                              4:20-cv-02679-HSG
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303            STIPULATION AND ORDER CONTINUING FACT DISCOVERY CUTOFF FOR SPECIFIC DEPOSITIONS
        408.998.4150
                                                       PROPERLY NOTICED BEFORE DISCOVERY CUTOFF
                                     Case 4:20-cv-02679-HSG Document 50 Filed 03/17/21 Page 3 of 3



                        1              WHEREAS, the Parties respectfully request the Court continue the discovery cut-off to April
                        2       30 to allow them to take the depositions of MMA’s corporate representative, Teros’ corporate
                        3       representative, and Mr. Nathan White.
                        4       NOW THEREFORE THE PARTIES STIPULATE AND AGREE AS FOLLOWS:
                        5              That the discovery cut-off date of March 31, 2021, be continued to April 30, 2021, to allow
                        6       the Parties to take the depositions of MMA’s corporate representative, Teros’ corporate representative,
                        7       and Mr. Nathan White.
                        8       IT IS SO STIPULATED
                        9              Pursuant to Northern District of California’s Local Rule 5-1(i)(3), I attest that the concurrence
                      10        in the filing of the document has been obtained from each of the other Signatories.
                      11

                      12         Dated: March 16, 2021
                      13
                                                                                /s/ Benjamin A. Emmert
                      14                                                        BENJAMIN A. EMMERT
                                                                                LITTLER MENDELSON, P.C.
                      15                                                        Attorneys for Plaintiff/Counter Defendant
                                                                                MARSH & MCLENNAN AGENCY, LLC
                      16
                                 Dated: March 16, 2021                          /s/ Lawrence Hecimovich
                      17                                                        LAWRENCE HECIMOVICH
                                                                                MOUND COTTON WOLLAN &
                      18                                                        GREENGRASS, LLC
                                                                                Attorneys for Defendant/Counter Claimant
                      19                                                        TEROS ADVISORS, LLC
                      20
                                                                             ORDER
                      21

                      22               Pursuant to the stipulation of the Parties, the Stipulation of the Parties’ is GRANTED. The

                      23        fact discovery cut-off is continued to April 30, 2021, for the purpose of taking the deposition of

                      24        MMA’s corporate representative, Teros’ corporate representative, and Mr. Nathan White.

                      25        IT IS SO ORDERED.

                      26        Dated: 3/17/2021                                      ______________________________
                                                                                      Hon. Haywood S. Gilliam, Jr.
                      27                                                              Judge of the United States District Court

                      28
                                                                                  3                               4:20-cv-02679-HSG
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303          STIPULATION AND ORDER CONTINUING FACT DISCOVERY CUTOFF FOR SPECIFIC DEPOSITIONS
        408.998.4150
                                                     PROPERLY NOTICED BEFORE DISCOVERY CUTOFF
